REQUESTED BY: Honorable Jerome Warner Member of the Legislature State Capitol Lincoln, NE
Dear Senator Warner:
This is in response to your letter of November 5, 1981, requesting an opinion as to whether or not the amendments to Legislative Bill 7, adopted by the Nebraska Legislature on November 4 and 5 contain provisions which are outside Governor Thone's `call' for the current extraordinary session of the Nebraska Legislature.
On October 30, 1981, Charles Thone, Governor of the State of Nebraska, amended the call for an extraordinary session of the Legislature of Nebraska made on October 27, 1981, to include the amendment of laws relating to Aid to Families with Dependent Children as required by federal law and the amendment of laws relating to Child Support Enforcement as required by federal law.
The Committee Amendment to LB 7 which has been adopted provides that state funds will be used for AFDC payments for pregnant women whose needs in the first six months of pregnancy are not funded by federal participation.
The issue is whether this portion of the amendment is within the Governor's call as required by Article IV, Section8, of the Constitution of Nebraska.
Article IV, Section 8 states that the Governor may, on extraordinary occasions, convene the Legislature by proclamation, stating therein the purpose for which they are convened, and the Legislature shall enter upon no business except that for which they were called together.
It is the opinion of this office that since the call was for the purpose of reducing spending and for the amending of state laws as required by federal law an act authorizing additional benefits is clearly beyond the purpose of the Governor's call.
Very truly yours, PAUL L. DOUGLAS Attorney General Royce N. Harper Assistant Attorney General